Citation Nr: 1500541	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-33 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the Veteran's income is excessive for the purpose of payment of Department of Veterans Affairs (VA) non-service-connected special monthly pension benefits based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1963 to February 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2011 and November 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's countable income for VA purposes of $26,025.57 in 2010, $25,905.50 in 2011, $26,642.15 in 2012, and $27,746.40 in 2013, has exceeded the applicable income limits for those respective periods for the receipt of special monthly pension benefits.


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of VA non-service-connected special monthly pension benefits for 2010, 2011, 2012, and 2013.  38 U.S.C.A. §§ 1502, 1503, 1513, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.351 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513. 

Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension (SMP), when an otherwise eligible Veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. § 3.351.

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522. 

In this case, in a March 2011 rating decision, the RO granted entitlement to special monthly pension based on being housebound, effective from September 8, 2010, but denied special monthly pension based on the need for aid and attendance.  However, the RO found that the Veteran's income was excessive for VA pension purposes.  During the course of this appeal, in a November 2011 rating decision, the RO granted entitlement to special monthly pension based on the need for aid and attendance, but found that his income was still excessive for VA pension purposes.  

Basic entitlement to pension exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) (2014).  The MAPR is periodically increased from year to year.  See 38 C.F.R. § 3.23(a) (2014).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23(b) (2014).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2014).  Income from the Social Security Administration (SSA) and VA compensation benefits are not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272(g)(1)(iii) (2014). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.

The question presented here is whether the Veteran meets the annual income requirements for receipt of special monthly pension benefits. 

As discussed below, it is the Board's judgment that, based on the income and medical expense records available in the claims file, the Veteran's countable income has exceeded the applicable income limits for receipt of non-service-connected special monthly pension for all relevant 12 month annualization periods. 

For the relevant annualization periods, the MAPR for a veteran in need of aid and attendance with one dependent (e.g., spouse) is $23,396, effective from December 1, 2009 and December 1, 2010 (it did not change in 2010); $24,239, effective from December 1, 2011; $24, 652, effective from December 1, 2012; and $25, 022, effective from December 1, 2013.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.  The MAPR for a veteran who is housebound with one dependent is lower than those listed above, so for the purposes of this decision, the Board has used the higher MAPR.   

With regard to total income, the income received for the Veteran and his wife is derived from two sources: Social Security Administration payments and pension benefits, both of which are received on a monthly basis. 

A letter from the Veteran's former employer indicates that, effective June 1, 2007, his monthly pension benefit is $178.00.  On his VA Form 21-526 submitted in September 2010, the Veteran indicated zero net worth and monthly income consisting of $1,511.00 in social security benefits for himself and $583.70 for his wife.  Thus, the Veteran's reported annual family income for 2010 was $27, 272.40, which exceeds the MAPR of $23,396.00 in effect at that time.    

The Veteran's income remained static in 2011.  In 2012, he and his wife's social security benefits increased to $1,565.00 and $604.90, respectively, bringing his annual family income to $28,174.80, including his pension benefits.  In 2013, he and his wife's social security benefits increased to $1,592.00 and $614.90, respectively, bringing the total annual family income to $28,618.80.   

As noted above, however, the law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  Even with consideration of his medical expenses, the Veteran's countable annual income exceeds the MAPR for the relevant years.  As will be explained, based on the information in the claims file, the Veteran's deductible unreimbursed medical expenses amounted to $1,246.83 in 2010, $1,366.90 in 2011, $1,532.65 in 2012, and $872.40 in 2013.

On his VA Form 21-526 submitted in September 2010, the Veteran reported no medical expenses, but an attached letter from the SSA indicated that $140.70 was deducted from his wife's monthly benefit for Medicare, for an annual out-of-pocket expense of $1,688.40.  The Veteran reported $140 per month for Medicare on his September 2012 Medical Expense Report.  Thus, the Board has assumed that the monthly Medicare expense of $140.70 has remained static during the annualization periods in question.    

Also on his September 2012 Medical Expense Report, the Veteran reported additional medical expenses of $332.32 in 2010, $452.50 in 2011, and $646.25 in 2012.  He has not reported any additional medical expenses for 2013.  

Effective from December 1, 2009, those unreimbursed medical expenses in excess of $774, which is five percent of the MAPR for a veteran with one dependent (that is, $15,493, because the pension rate on the basis of aid and attendance is not used for this calculation) may be used to reduce total income.  The amounts for 2011, 2012, and 2013 were $774, $802, and $816, respectively.  

To the extent that the Veteran's annual medical expenses exceeded five percent of the MAPR for each annualization period, the total deductible annual medical expenses for 2010, 2011, 2012, and 2013, were $1,246.83, $1,366.90, $1,532.65, and $872.40, respectively.  Subtracting these amounts from his annual family income gives countable incomes of $26,025.57 in 2010, $25,905.50 in 2011, $26,642.15 in 2012, and $27,746.40 in 2013.  These amounts all exceed the MAPR in effect for pension eligibility during those periods, as outlined above.  

The Board notes that the Veteran also submitted mileage reports for his wife's doctor's appointments for 2010, 2011, and 2012.  He indicated that he had traveled 122 miles in 2010, 410 miles in 2011, and 504 miles in 2012.  Mileage reimbursement rates are established by regulation, and are currently established at 41.5 cents per mile.  The Board notes that, even if the current rate, which is presumably higher than it was in 2010 through 2013, was used, the resulting deduction from the Veteran's countable income would not bring his income lower than the MAPRs for any annualization period in question.  

Because the evidence in this case shows that the Veteran's household income exceeded the income limits for purposes of payment of improved non-service-connected special monthly pension for the 12-month annualization periods on appeal, the Veteran does not meet the eligibility requirements for pension.

The Board makes no finding as to the Veteran's entitlement to pension payments beyond 2013, as the Veteran must furnish evidence to support his continued entitlement to pension.  Moreover, the Board encourages the Veteran to submit documentation of any unreimbursed medical expenses for 2013, as none were of record at the time of this decision.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board finds that the duties to notify and assist have been satisfied.  The Veteran submitted a "VCAA Notice Response" in November 2010 acknowledging that he had received notice regarding the evidence and information VA needed to support his claim.  He has also submitted various statements and documents in support of his statements indicating he is aware of the evidence needed to support his claim.    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's income and medical expense reports and the Veteran's statements.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The Veteran's income is excessive for the purpose of payment of non-service-connected special monthly pension benefits based on the need for aid and attendance, and the appeal is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


